Citation Nr: 0307034	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for hammertoes of 
the right foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hammertoes of 
the left foot, currently rated as 10 percent disabling.

3.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
(2002).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J.W. Loeb


INTRODUCTION

The veteran served on active duty from June 1985 to December 
1987.

This case was remanded in August 2000 by the Board of 
Veterans' Appeals (the Board) to the Department of Veterans 
Affairs (VA) Regional Office in Los Angeles, California (the 
RO) for additional development.  The veteran subsequently 
moved to Seattle, Washington, and his claims file was 
transferred to the Seattle RO.
The case is again before the Board for adjudication.


REMAND

In its August 2000 remand, the Board's instructions to the RO 
included obtaining copies of all treatment records from the 
VA Domiciliary from March 6 to June 26, 1997 and obtaining 
the veteran's VA Vocational Rehabilitation folder.  Although 
the April 2002 Supplemental Statement of the Case indicates 
that outpatient treatment records from the VA Medical Center 
West Los Angeles Domiciliary dated February 25, 1997 to June 
26, 1997 are on file, the Board notes that there are very few 
treatment records on file and it is unclear whether there may 
be additional records available.  Additionally, no vocational 
rehabilitation folder is on file.  It is noted in the VA 
domiciliary discharge summary in June 1997 that the veteran 
was referred to Social Work and Vocational Rehabilitation 
services and that he had met with a Vocational Rehabilitation 
Counselor.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).
After having considered the matter, the Board has concluded 
that this case must be again remanded for further evidentiary 
development and adjudication by the RO.  Consequently, the 
case is REMANDED to the RO for the following actions:

1.  The RO should attempt to determine 
whether additional treatment records are 
available from the VA Medical Center West 
Los Angeles Domiciliary for the period 
from February 25, 1997 to June 26, 1997.  
Any additional records obtained should be 
associated with the claims file.  If no 
additional records are available, written 
confirmation of that fact should be added 
to the veteran's VA claims folder.  

2.  The RO should obtain and associate 
with the claims file the veteran's 
Vocational Rehabilitation folder.   

3.  After the above actions have been 
completed, if additional records are 
obtained, the RO should readjudicate the 
issue of entitlement to an extension of a 
temporary total disability rating past 
April 30, 1997.  If the decision is 
adverse to the veteran, the veteran and 
his representative should be mailed a 
Supplemental Statement of the Case on the 
issue and they should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

Because the evidence obtained by this remand could be used in 
determining the ratings of the veteran's service-connected 
bilateral foot disabilities, the increased rating issues on 
appeal will be deferred pending completion of the actions 
above.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



